


FIRST AMENDMENT TO THE
RIVERWOOD INTERNATIONAL EMPLOYEES RETIREMENT PLAN
(As Amended and Restated Effective January 1, 2015)


WHEREAS, the Compensation and Benefits Committee of the Board of Directors of
Graphic Packaging Holding Company has delegated to the Retirement Committee (the
“Retirement Committee”) of Graphic Packaging International, Inc. (the “Company”)
the responsibility to make certain amendments to the Riverwood International
Employees Retirement Plan (the “Plan”); and


WHEREAS, the Retirement Committee deems it desirable to amend the Plan to
reflect the change in payroll classification of employees at the Company’s Perry
facility from salaried to non-union hourly;


NOW, THEREFORE, BE IT RESOLVED, effective as of April 1, 2015, Appendix A of the
Plan be, and it hereby is, amended by adding the following new row to the
beginning thereof:


Effective Date
Members Covered
Special Provisions
April 1, 2015
Non-union hourly employees at the Employer’s Perry, GA facility
An Employee’s eligibility under the Plan will not be affected by the change in
payroll classification of from salaried to non-union hourly at the Perry, GA
facility that occurred on or about April 1, 2015.



BE IT FURTHER RESOLVED, that the Retirement Committee has approved this First
Amendment to the Riverwood International Employees Retirement Plan this 6th day
of March, 2015.
GRAPHIC PACKAGING INTERNATIONAL, INC. RETIREMENT COMMITTEE MEMBERS


By: /s/ Brad Ankerholz                
Brad Ankerholz


By: /s/ Carla J. Chaney                
Carla J. Chaney


By: /s/ Debbie Frank                    
Debbie Frank


By: /s/ Stephen Scherger                
Stephen Scherger


By: /s/ Brian A. Wilson                

1

--------------------------------------------------------------------------------




Brian A. Wilson

2